Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Holman (US 20160066504 A1).

Regarding claim 1, Holman discloses a stomping shoe assembly (10) for an agricultural harvester header comprising: 
a stomping shoe (shoe plate 18) having: 
a substantially planar proximal end (20) for connecting to an agricultural harvester header, and 
a curved distal end (curved section 22) for engaging crop; and 


Regarding claim 2, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter has a cross-sectional profile curve that substantially matches a cross-sectional profile curve of the stomping shoe (see Fig. 5, 70 and 22 are both substantially curved).

Regarding claim 3, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is pivotable relative to the stomping shoe (paragraph 31: disc 70 rotates on axle 62).

Regarding claim 4, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is pivotably connected to the stomping shoe (paragraph 31: disc 70 rotates on axle 62).

Regarding claim 5, Holman discloses the stomping shoe assembly of claim 1, further comprising a mount (pivot mount 13) for attaching to the agricultural harvester header, and wherein the stomping shoe is pivotably connected to the mount.

Regarding claim 6, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe includes a slot (78) sized to allow the passage of the stalk cutter therethrough.

Regarding claim 7, Holman discloses the stomping shoe assembly of claim 6, wherein the stalk cutter is mounted within the slot (paragraph 31, lines 5-7).

Regarding claim 9, Holman discloses the stomping shoe assembly of claim 8, wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header).

Regarding claim 10, Holman discloses the stomping shoe assembly of claim 8, wherein the stalk cutter further comprises a plurality of through holes substantially about its mid-portion for receiving a fastener (see Fig. 6, each disc has a hole through its center).

Regarding claim 12, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises a rib (56) extending along a longitudinal length of the stomping shoe, and wherein the rib includes a through hole about its mid-portion for receiving a fastener (58).

Regarding claim 13, Holman discloses the stomping shoe assembly of claim 1, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (see Fig. 2-6, the discs extend though the shoe, and inherently change position during rotation about 62).

Regarding claim 14, Holman discloses the stomping shoe assembly of claim 6, wherein the stalk cutter includes a stop (24) at a distal end thereof adapted for contacting the curved distal end of the stomping shoe to prevent overtravel of the stalk cutter through the slot.

Regarding claim 16, Holman discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises: 
a rib (56) extending along a longitudinal length of the stomping shoe, wherein the rib includes a through hole about its mid-portion; and 

wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header) further comprising: 
a curved distal end (the cutting discs are circular/curved) for engaging crop, and 
a plurality of through holes (see Fig. 6, each disc has a hole through its center) substantially about its mid-portion; and 
wherein the stalk cutter is pivotably connected (paragraph 31: disc 70 rotates on axle 62) to the stomping shoe by a fastener (58) engaging the through hole on the rib and the through hole on the stalk cutter.

Regarding claim 17, Holman discloses a header for an agricultural harvester (paragraph 4 lines 1-4) comprising: 
a chassis configured to mount to a forward end of the agricultural harvester (paragraph 4 lines 4-6); 
a row unit mounted to the chassis for processing crop; and 
a stomping shoe assembly (10) mounted to the chassis, the stomping shoe assembly comprising: 
a stomping shoe (18) having: 
a substantially planar proximal end (20) connected to the chassis, and 
a curved distal end (22) for engaging crop; and  
a stalk cutter (the assembly comprising discs 70, 72, 74, 76 and bracket 24) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

Regarding claim 18, Holman discloses the header of claim 17, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (see Fig. 2-6, the discs extend though the shoe, and inherently change position during rotation about 62).

Regarding claim 20, Holman discloses the header of claim 17, wherein the stomping shoe further comprises: 
a rib (56) extending along a longitudinal length of the stomping shoe, wherein the rib includes a through hole about its mid-portion; and 
a slot (78) sized to allow the passage of the stalk cutter therethrough; and 
wherein the stalk cutter is a planar stalk cutter (see Fig. 3-4, the cutting discs all lie in planes parallel to one another and to the direction on travel of the header) further comprising: 
a curved distal end (the cutting discs are circular/curved) for engaging crop, and a plurality of through holes (see Fig. 6, each disc has a hole through its center) substantially about its mid-portion; and 
wherein the stalk cutter is pivotably connected (paragraph 31: disc 70 rotates on axle 62) to the stomping shoe by a fastener (58) engaging the through hole on the rib and the through hole on the stalk cutter.


Response to Arguments
Applicant’s arguments, see section V of the remarks, filed 2/17/22, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 has been withdrawn. 
Stiffening bracket 24 includes an intermediate portion 29 that is oriented orthogonally relative to the end portions thereof such that the narrowest dimension of portion 29 is oriented transversely to shoe plate 18. Paragraph 32 further states Intermediate portion 29 of stiffening bracket 24 extends between adjacent inner discs 72, 74 and has an aperture 86 sized to permit tube 64 to extend therethrough without interference and with sufficient clearance to allow tube 64 to rotate relative thereto. Stiffening bracket 24 thus spans a chord of the plate curved section 22 thereby supporting and maintaining the curved shape thereof. Because the intermediate portion of the stiffening bracket overlaps with/extends between the discs, and because the bracket is separate from the shoe, one of ordinary skill in the art could reasonably interpret the bracket to be part of the cutting assembly.  There is no claimed structure regarding the cutter that precludes the bracket from being considered part of the cutter. In other words, as the claims stand, it is unclear where the stalk cutter structurally begins and ends. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671